61 Mich. App. 569 (1975)
233 N.W.2d 87
PEOPLE
v.
GUNNER
Docket No. 21411.
Michigan Court of Appeals.
Decided May 30, 1975.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Patricia J. Boyle, Principal Attorney, Research, Training and Appeals, and Luvenia D. Dockett, Assistant Prosecuting Attorney, for the people.
Charles Burke, for defendant.
Before: J.H. GILLIS, P.J., and QUINN and R.M. MAHER, JJ.
PER CURIAM.
On April 23, 1974, defendant was *570 found guilty of violating probation. A warrant for probation violation was issued on May 7, 1973, 5 days prior to defendant's release from the Detroit House of Correction. Upon his release from the house of correction, defendant returned to his home in Detroit, where he stayed until his arrest on April 22, 1974.
In People v Diamond, 59 Mich App 581; 229 NW2d 857 (1975), this Court held that "once a warrant for probation violation has been issued, the probation authorities must exercise due diligence in executing it". It appears that the probation department had defendant's address but made no attempt to have him arrested for almost a full year. There being no showing that the failure to serve the notice of violation of probation on defendant sooner was attributable to defendant, his conviction of probation violation is reversed.